Title: To Thomas Jefferson from William MacCreery, 5 April 1808
From: MacCreery, William,Jones, Walter
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 5 April 1808
                  
                  Agreeably to the conversation with which you honor’d me yesterday, on the Subject of the appointment of a successor to Mr. Christy, as collector of the Port of Baltimore, I now proceed to state on paper, distinctly & concisely the names & pretensions of those Gentlemen whom I then took the liberty of mentioning to you; and will begin now, as I did then, with my freind & Colleague Mr. Moore.
                  His revolutionary services, his constant & regular attachment to our republican institutions are so well known, that it is unnecessary for me to dwell on them: but I deem it proper to state that his constitution having suffer’d much by the fatiugues inseperable from Camp duty, he is no longer able to make those exertions, necessary to support and educate a young family.
                  He is now urged by many of his friends in Baltimore to apply for this appointment, and I beg leave to be their organ on this occasion.
                  I also mentioned to you Mr. J. H. McCulloh of Baltimore. This gentleman has been for years past, & continues to be, one of the most active supporters in that place of the present administration and I am perswaded that any favor conferr’d on him by the executive, wou’d be highly gratifying to the republicans of the district.
                  Mr. John Brice has been mentioned to me by some of the most respectable characters in Baltimore: he has Served as deputy under both the late collectors of that Port—and as far as talents & integrity can recommend him, he has the fairest pretensions that can be urged. With his politics I am totaly unacquainted—but believe he meddles not with them.
                  I have the honor to be, with the greatest respect Sir Your most Obedient Servant
                  
                     William MacCreery 
                     
                  
                  
                     I should have said of Mr Moore, that I consider his talents integrity & application to business perfectly Sufficient for the Office.
                     P.S.
                     Mr. Goodwin, Mr. Moore & myself have for some time past, contemplated waiting on you for the purpose of recommending our old friend Mr. William Knox, now of Norfolk, to some appointment in that or some other place.
                     He was well known to us all during the revolution—& the inhabitants of Baltimore & of Petersburg can and will when necessary, testify to his merrit as a Man & as a good & usefull citizen.
                     His present circumstances do I believe require such aid; and his abilities qualify him for the discharge of the duties of the highest appointment in the Custom House.
                     
                     
                     
                        [Note in Walter Jones’s hand:] 
                     Mr. McCreery having shewn this Letter to Walter Jones, his affectionate attachment to Mr. Moore, founded on his sound & steady political principles, his great Integrity, his many amiable qualities and his fitness for the office solicited, impels Mr. J. to present his Compliments to the President, to bespeak his Excuse for troubling him so often, and to express his intire Confidence, that Mr. Moores appointment, would prove highly satisfactory to the Government.—
                     April 5h.—08.—
                  
               